Name: Council Regulation (EC) No 1447/2000 of 26 June 2000 amending Regulation (EC) No 2742/1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 Avis juridique important|32000R1447Council Regulation (EC) No 1447/2000 of 26 June 2000 amending Regulation (EC) No 2742/1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required Official Journal L 163 , 04/07/2000 P. 0005 - 0011Council Regulation (EC) No 1447/2000of 26 June 2000amending Regulation (EC) No 2742/1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are requiredTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1) and in particular Article 8(4) thereof,Having regard to the proposal from the Commission,Whereas:(1) Regulation (EC) No 2742/1999(2) fixes for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters.(2) In accordance with the procedure provided for in Article 3 of the Agreement on Fisheries of 11 December 1992 concluded between the Government of the Kingdom of Sweden and the Government of the Russian Federation, the Community, on behalf of the Kingdom of Sweden, held consultations with the Russian Federation concerning their mutual fishing rights for 2000. The results of the abovementioned consultations have to be inserted in Annex IA to Regulation (EC) No 2742/1999.(3) Since 1977, the Community has operated a system of conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200-nautical-mile-zone off the coast of the French department of Guyana. The continuity of the system must be assured, in particular by maintaining the restriction on some fish stocks in the zone in order to conserve the stock and ensure adequate profitability for the fishermen concerned.(4) The processing industry based in the French department of Guyana depends on landings from vessels of non-member countries operating in the fishing zone off that department. It appears necessary, therefore, to define appropriate conditions to control the fishing and landing by these vessels.(5) Regulation (EC) No 2742/1999 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2742/1999 is hereby amended as follows:1. A new paragraph shall be inserted in Article 13, reading as follows:"2a. The granting of licences to fish in the waters of the French Department of Guyana shall be subject to the undertaking by the owner of the vessel concerned to permit an observer to come on board at the Commission's request."2. A new paragraph shall be inserted in Article 14, reading as follows:"1a. The master of each vessel in possession of a licence for finfish or tuna fishing in the waters of the French Department of Guyana shall, on landing the catch after each trip, submit to the French authorities a declaration, for whose accuracy the master alone is responsible, stating the quantities of shrimp caught and kept on board since the last declaration. This declaration shall be made using the form of which a model appears in Annex VI b.The French authorities shall take all appropriate measures to verify the accuracy of the declarations, by checking them in particular against the logbook referred to in paragraph 2. The declaration shall be signed by the competent official after it has been verified.Before the end of each month, the French authorities shall send to the Commission all the declarations relating to the preceding month."3. The following subparagraph shall be added to Article 14(2):"When fishing in the waters of the French Department of Guyana, the log-book shall correspond to the model appearing in Annex VII a. A copy of this log-book shall be sent to the Commission within 30 days of the last day of each fishing trip via the French authorities."4. The following subparagraph shall be added to Article 14(3):"If, for a period of one month, the Commission receives no communication concerning a vessel in possession of a licence to fish in waters of the French Department of Guyana, the licence of such vessel shall be withdrawn."5. The entries in Annex I hereto shall replace or be inserted in the corresponding entries in Annex IA.6. The entries in Annex II hereto shall be inserted in Annex VI.7. The entries in Annex III hereto shall be inserted in Annex VI a.8. In Annex VI a:- A new footnote 2a shall be inserted beside the references "Penaeus shrimps" appearing in the entries corresponding to the countries "Barbados", "Guyana" "Suriname" and "Trinidad and Tobago". The text of the footnote shall read as follows:"(2a) The licences concerning fishing for shrimp in the waters of the French Department of Guyana shall be issued on the basis of a fishing plan submitted by the authorities of the third country concerned, approved by the Commission. The period of validity of each of these licences shall be limited to the fishing period provided for in the fishing plan on the basis of which the licence was issued."- A new paragraph shall be inserted at the end of the text of footnote 3, which shall read as follows:"Where the endorsement referred to above is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission."9. Annex IV hereto shall be inserted as a new Annex VI ter.10. Annex V hereto shall be inserted as a new Annex VII bis.11. In Annex VIII, the following entries shall be inserted in the list of species names and codes:">TABLE>"Article 2This Regulation shall enter into force on the seventh day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 26 June 2000.For the CouncilThe PresidentJ. Coelho(1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1 ).(2) OJ L 341, 31.12.1999, p. 1.ANNEX I(Entries replacing or inserted in the corresponding entries in Annex IA to Regulation (EC) No 2742/1999)>TABLE>Special conditions:Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified:>TABLE>ANNEX II(Entries to be inserted in Annex VI to Regulation (EC) No 2742/1999)>TABLE>ANNEX III(Entries to be inserted in Annex VI bis to Regulation (EC) No 2742/1999)>TABLE>ANNEX IV(Annex to be inserted as Annex VI b to Regulation (EC) No 2742/1999)"Annex VI bDeclaration pursuant to Article 10 (2)>PIC FILE= "L_2000163EN.000903.EPS">"ANNEX V(Annex to be inserted as Annex VIIa to Regulation (EC) No 2742/1999)"ANNEX VIIa>PIC FILE= "L_2000163EN.001101.EPS">"